M.D. Appeal Dkt.
                                                                      47 2016




                  IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 684 MAL 2015
                                          :
                   Respondent             : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
            v.                            :
                                          :
                                          :
JOSE M. MUNIZ,                            :
                                          :
                   Petitioner             :


                                      ORDER



PER CURIAM

      AND NOW, this 22nd day of April, 2016, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by petitioner, are:

            1) Does applying [42Pa.C.S. §9799.14] retroactively violate the
            Federal Constitution?

            2) Does applying [42 Pa.C.S. §9799.14] retroactively violate the
            Pennsylvania Constitution?

      The Prothonotary is directed to schedule briefing and argument in this matter

together with the following matters presenting related issues: Commonwealth v. Reed,

557 WAL 2014 and Commonwealth v. Gilbert, 181 MAL 2015.